Order, Supreme Court, New York County (Lori S. Sattler, J.), entered on or about April 6, 2015, which denied defendant’s motion to vacate the default judgment entered against him, unanimously affirmed, without costs.
Defendant, who did not appear in this action to annul the parties’ marriage, concedes that he was served with the summons and notice, and did not object to the annulment. He contends, however, that a statement in the summons that “[t]he parties have divided up the marital property, and no claim will be made by either party under equitable distribution,” is false. He also argued to the motion court that he did not understand the consequences of the statement, and did not realize that he should have retained an attorney. Under the circumstances presented, defendant has failed to establish a reasonable excuse to justify vacatur of the judgment of annulment pursuant to CPLR 5015 (a) (see Washington v Janati, 118 AD3d 603 [1st Dept 2014]).
We have considered defendant’s remaining contentions and find them to be unavailing.
Concur — Acosta, J.P., Saxe, Gische, Webber and Kahn, JJ.